--------------------------------------------------------------------------------

Exhibit 10.7

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is between SunOpta Inc. (such entity
together with all past, present, and future parents, divisions, operating
companies, subsidiaries, and affiliates are referred to collectively herein as
the “Company”) and James P. Gratzek (“Employee”).

1.

EMPLOYMENT

This Agreement commences August 18, 2016 (“Effective Date”), shall continue in
effect until December 31, 2018, and shall continue in effect each year
thereafter unless by October 31, 2018 (or October 31 of a subsequent year), a
party gives notice to the other party of termination of the Agreement, in which
case the Agreement will terminate as of December 31 of the year in which such
notice is given. Employment during the course of the Agreement shall be on an
“at-will” basis, and either party has the right to terminate Employee’s
employment for any reason, or for no reason, upon two-months written notice. The
Company, in its sole discretion, may elect to accelerate the employment
termination date and pay Employee in lieu of notice for the two-month notice
period and Employee has no guarantee of continued employment during the notice
period. The Company also has the right to terminate Employee’s employment
immediately for Cause (as defined in Section 7 below).

2.

TITLE AND EXCLUSIVE SERVICES


(a)

Title and Duties. Employee’s title is Senior Vice President Research &
Development and Quality, and Employee will perform job duties that are usual and
customary for this position, all as determined by the chief executive officer or
the Board or Directors.

    (b)

Exclusive Services. Employee shall not be employed or render services elsewhere
while employed by the Company; provided, however, that Employee may participate
in professional, civic or charitable organizations so long as such participation
is unpaid and does not interfere with the performance of Employee’s duties to
the Company.


3.

COMPENSATION AND BENEFITS


(a)

Base Salary. Employee’s current annualized salary (“Base Salary”) is Two Hundred
Seventy Seven Thousand Two Hundred Dollars ($277,200.00). Employee is also
eligible for a five percent (5%) increase effective December 1, 2016. The Base
Salary shall be payable in accordance with the Company’s regular payroll
practices and pursuant to the Company policy, which may be amended from time to
time. Employee’s Base Salary is subject to change from time to time by the Board
of Directors or Compensation Committee of the Board of Directors (the
“Compensation Committee”) in its discretion.

    (b)

Short Term Incentive. Employee will be eligible for participation in the
Company’s annual short term cash incentive plan as approved and amended by the
Board of Directors or the Compensation Committee in its discretion from time to
time (the “Annual Short Term Incentive Plan”). For the 2016 fiscal year,
Employee’s eligibility for participation in the Annual Short Term Incentive Plan
will be based on a forty percent (40%) target of Employee’s Base Salary as of
April 1, 2016. For years after 2016, the target level of participation will be
established by the Board of Directors or the Compensation Committee. There is no
guaranteed compensation under the Annual Short Term Incentive Plan.

    (c)

Long Term Incentive. Employee will be eligible for participation in the
Company’s long term incentive plan as approved and amended by the Board of
Directors or the Compensation Committee at its discretion from time to time (the
“Long Term Incentive Plan”), with the form, terms and amount of the awards as
determined by the Board of Directors or the Committee. For the 2016 fiscal year,
Employee’s eligibility for participation in the annual Long Term Incentive Plan
will be based upon a forty percent (40%) target of Employee’s Base Salary as of
April 1, 2016. For years after 2016, the target level of participation will be
established by the Board of Directors or the Compensation Committee. There is no
guaranteed compensation under the Long Term Incentive Plan.


--------------------------------------------------------------------------------


(d)

Employment Benefit Plans. Employee may participate in all other employee welfare
benefit plans in which other similarly situated employees may participate,
according to the terms of applicable policies and as stated in the Employee
Benefits Guide, which may be changed from time to time at the discretion of the
Company. These benefits may include medical, dental, vision, short term
disability, long term disability, life insurance, 401(k) and the Employee Stock
Purchase Plan.

    (e)

Vacation. Employee is eligible for paid time off of four weeks (160 hours) per
calendar year, prorated as necessary, and subject to the Employee Benefits
Guide.

    (f)

Expenses. The Company will reimburse Employee for business expenses pursuant to
the Company’s policies, which may be changed from time to time at the discretion
of the Company.

    (g)

Taxes and Deductions. Compensation pursuant to this Agreement shall in all cases
be subject to withholding for employment, payroll, income and other taxes and
other deductions.


4.

NONDISCLOSURE OF CONFIDENTIAL INFORMATION


(a)

The Company has provided and will continue to provide to Employee confidential
information and trade secrets including but not limited to the Company’s
marketing plans, growth strategies, target lists, performance goals, operational
and programming strategies, specialized training expertise, employee
development, engineering information, sales information, client and customer
lists, business and employment contracts, representation agreements, pricing and
ratings information, production and cost data, compensation and fee information,
strategic business plans, budgets, financial statements, technological
initiatives, proprietary research or software purchased or developed by the
Company, content distribution, and other information the Company treats as
confidential or proprietary (collectively, the “Confidential Information”).
Employee acknowledges that such Confidential Information is proprietary and
agrees not to disclose it to anyone outside the Company except to the extent
that: (i) it is necessary in connection with performing Employee’s duties; or
(ii) Employee is required by court order to disclose the Confidential
Information, provided that Employee shall promptly inform the Company, shall
cooperate with the Company to obtain a protective order or otherwise restrict
disclosure, and shall only disclose Confidential Information to the minimum
extent necessary to comply with the court order. Employee agrees to never use
trade secrets in competing, directly or indirectly, with the Company. When
employment ends, Employee will immediately return all Confidential Information
to the Company.

    (b)

The terms of this Section 4 shall survive the expiration or termination of this
Agreement for any reason.


5.

NON-INTERFERENCE WITH THE COMPANY EMPLOYEES


(a)

To further preserve the Company’s Confidential Information, goodwill and
legitimate business interests, during employment and for twelve (12) months
after employment ends (the “Non- Interference Period”), Employee will not,
directly or indirectly, hire, engage or solicit any current employee of the
Company with whom Employee had contact, supervised, or received Confidential
Information about within the twelve (12) months prior to Employee’s termination,
to provide services elsewhere or cease providing services to the Company.

2

  Initials:   Company:____   Employee:____


--------------------------------------------------------------------------------


(b)

The terms of this Section 5 shall survive the expiration or termination of this
Agreement for any reason.


6.

NON-SOLICITATION OF CUSTOMERS


(a)

To further preserve the Company’s Confidential Information, goodwill and
legitimate business interests, for twelve (12) months after employment ends (the
“Non-Solicitation Period”), Employee will not, directly or indirectly, solicit
the Company’s customers with whom Employee engaged or had contact, or received
Confidential Information about within the twelve (12) months prior to Employee’s
termination.

    (b)

The terms of this Section 6 shall survive the expiration or termination of this
Agreement for any reason.


7.

CHANGE IN CONTROL


(a)

Definitions. For purposes of this Agreement:

“Change in Control” means the occurrence of any of the following:

(i) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended (“Exchange Act”)) shall, as a
result of a tender or exchange offer, open market purchases or privately
negotiated purchases from anyone other than the Company, have become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company ordinarily having the right
to vote for the election of directors (“Voting Securities”) representing a
majority of the combined voting power of the then outstanding Voting Securities;
or

(ii) at any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Company
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office; or

(iii) any consolidation, merger or plan of exchange involving the Company
(“Merger”) as a result of which the holders of outstanding Voting Securities
immediately prior to the Merger do not continue to hold at least 50% of the
combined voting power of the outstanding Voting Securities of the surviving
corporation or a parent corporation of the surviving corporation immediately
after the Merger, disregarding any Voting Securities issued to or retained by
such holders in respect of securities of any other party to the Merger.

(iv) any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company (“Asset Sale”).

“Cause” means the occurrence of any of the following:

(i) the commission of an act that constitutes a felony under the laws of the
United States or any individual State or under the laws of a foreign country; or

3

  Initials:   Company:____   Employee:____


--------------------------------------------------------------------------------

(ii) the commission of an act of fraud, embezzlement, sexual harassment,
dishonesty, theft, or an intentional act that results in a material loss, damage
or injury to the Company; or

(iii) the commission of an act of moral turpitude which is materially injurious
to the Company; or

(iv) the failure of Employee to participate in the reasonable and lawful
business activities of the Company in a manner consistent with his job duties,
provided such failure continues for more than ten days after written notice to
the Employee specifying such failure in reasonable detail.

“Good Reason” means the occurrence of any of the following:

(i) a material diminution in Employee’s base salary, authority, duties or
responsibilities after the Change in Control compared to immediately prior to
the Change in Control; provided that Good Reason shall not exist (A) solely as a
result of a change in reporting relationship or (B) if Employee continues to
have the same or a greater general level of responsibility for the Company
operations after the Change in Control as Employee had prior to the Change in
Control even if the Company operations are a subsidiary or division of the
surviving company; or

(ii) Employee is required to be based more than eighty (80)miles from where
Employee’s office is located immediately prior to the Change in Control; or

(iii) a material reduction in Employee’s Base Salary or the Company or the
surviving company fails to provide substantially equivalent target incentive
opportunities under short term and long term incentive plans after the Change in
Control as compared to immediately prior to the Change in Control; or

(iv) action or inaction by the Company that constitutes a material breach under
this Agreement;

provided, however, that such termination shall not be for “Good Reason” unless
Employee provides notice to the Company of the existence of the condition
described above within 30 days of the initial existence of the condition and the
Company does not remedy such condition on or before the 30th day following such
notice (or the following business day if such 30th day is not a business day).

(b)

Termination of Employment following a Change in Control. If a Change in Control
occurs and at any time during the twelve (12) months following the Change in
Control the Company terminates Employee without Cause or Employee terminates
Employee’s employment by the Company with Good Reason, subject to Employee’s
compliance with Sections 4, 5 and 6 of this Agreement and Employee’s execution
of a release of claims in favor of the Company, its affiliates and their
respective officers and directors in a form provided by the Company (the
“Release”) and such Release becoming effective within 21 days following the date
of employment termination (such 21- day period, the “Release Execution Period”),
Employee shall be entitled to the following:

(i) the Company will pay to Employee in a lump sum an amount equal to twelve
(12) months of base salary within 30 days following the employment termination
date; provided that, if the Release Execution Period begins in one taxable year
and ends in another taxable year, payment shall not be made until the beginning
of the second taxable year; and

(ii) all unvested stock options held by Employee at the date of termination
shall immediately become vested in full and shall remain subject to the other
terms of such stock options; and

4

  Initials:   Company:____   Employee:____


--------------------------------------------------------------------------------

(iii) if Employee timely and properly elects continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
will pay the cost for the monthly COBRA premium for Employee and Employee’s
then-enrolled dependents.

Such COBRA reimbursement shall be paid to the benefits provider. The Company
shall continue to issue such COBRA payments until the earliest of: (A) the
twelve-month anniversary of the date of termination of employment; (B) the date
Employee is no longer eligible to receive COBRA continuation coverage; and (C)
the date on which Employee becomes eligible to receive substantially similar
coverage from another employer.

(c)

Treatment of Performance Share Units following the Company Sale. If a Merger or
an Asset Sale (each, a “Company Sale”) occurs before the vesting date of any
Performance Share Units held by Employee, Employee shall be entitled to receive
a payout of shares no later than thirty (30) days following the Company Sale.
The number of shares issued in such event shall be the amount determined by the
payout factor calculated as if the performance period ended on the last day of
the Company’s most recently completed fiscal quarter prior to the date of the
Company Sale. For this purpose, performance measures and the related payout
factors applicable to the awards in shall be adjusted by the Board of Directors
of the Compensation Committee, to appropriately reflect the shorter performance
period.


8.

OTHER TERMINATION.

Employee shall not be entitled to any benefits or compensation under this
Agreement in the event Employee’s employment terminates voluntarily or
involuntarily, for any reason, or no reason, except to the extent expressly
provided in Section 7(b). Employee, however, may be entitled to benefits under
any severance plan of the Company in effect at that time, which plans are
subject to change or termination by the Company at any time in its discretion.

9.

CONFLICTS OF INTEREST

Employee acknowledges familiarity with the Company policies on conflicts of
interest, and warrants that Employee will fully comply with such policies.
Employee shall certify compliance with the conflicts of interest policy from
time to time as requested by the Company. Employee shall notify the Company
immediately in writing if there is any attempt to induce Employee to violate the
conflicts of interest policy.

10.

DISPUTE RESOLUTION


(a)

Arbitration. This Agreement is governed by the Federal Arbitration Act, 9 U.S.C.
§ 1 et seq. and evidences a transaction involving commerce. This Agreement
applies to any dispute arising out of or related to Employee's employment with
the Company or termination of employment. Nothing contained in this Agreement
shall be construed to prevent or excuse Employee from using the Company’s
existing internal procedures for resolution of complaints, and this Agreement is
not intended to be a substitute for the use of such procedures. Except as it
otherwise provides, this Agreement is intended to apply to the resolution of
disputes that otherwise would be resolved in a court of law, and therefore this
Agreement requires all such disputes to be resolved only by an arbitrator
through a final and binding individual arbitration proceeding and not by way of
court or jury trial or class action. Such disputes include without limitation
disputes arising out of or relating to interpretation or application of this
Agreement, including the enforceability, revocability or validity of this
Agreement or any portion of this Agreement. This Agreement also applies, without
limitation, to disputes regarding the employment relationship, trade secrets,
unfair competition, compensation, breaks and rest periods, termination, or
harassment and claims arising under the Uniform Trade Secrets Act, Civil Rights
Act of 1964, Americans With Disabilities Act, Age Discrimination in Employment
Act, Family Medical Leave Act, Fair Labor Standards Act, Employee Retirement
Income Security Act, and state statutes, if any, addressing the same or similar
subject matters, and all other state statutory and common law claims (excluding
workers compensation, state disability insurance and unemployment insurance
claims). Any arbitration pursuant to this Section 10 shall be subject to the
commercial rules of the American Arbitration Association. Claims may be brought
before an administrative agency but only to the extent applicable law permits
access to such an agency notwithstanding the existence of an agreement to
arbitrate. Such administrative claims include without limitation claims or
charges brought before the Equal Employment Opportunity Commission
(www.eeoc.gov), the U.S. Department of Labor (www.dol.gov), the National Labor
Relations Board (www.nlrb.gov), the Office of Federal Contract Compliance
Programs (www.dol.gov/esa/ofccp). Nothing in this Agreement shall be deemed to
preclude or excuse a party from bringing an administrative claim before any
agency in order to fulfill the party's obligation to exhaust administrative
remedies before making a claim in arbitration. Disputes that may not be subject
to pre-dispute arbitration agreement as provided by the Dodd-Frank Wall Street
Reform and Consumer Protection Act (Public Law 111-203) are excluded from the
coverage of this Agreement.

5

  Initials:   Company:____   Employee:____


--------------------------------------------------------------------------------

(b)

Injunctive Relief. A party may apply to a court of competent jurisdiction for
temporary or preliminary injunctive relief in connection with an arbitrable
controversy, but only upon the ground that the award to which that party may be
entitled may be rendered ineffectual without such provisional relief.

    (c)

This Section 10 is the full and complete agreement relating to the formal
resolution of employment-related disputes. In the event any portion of this
Section 10 is deemed unenforceable, the remainder of this Agreement will be
enforceable.

    (d)

This Section 10 shall survive the expiration or termination of this Agreement
for any reason.


  Employee Initials: __________ Company Initials: __________


11.

SECTION 409(A)


(a)

General Compliance. This Agreement is intended to comply with Section 409A of
the US Internal Revenue Code (“Section 409A”) or an exemption thereunder and
shall be construed and administered in accordance with Section 409A.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a "separation from service" under Section
409A. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section
409A, and in no event shall the Company be liable for all or any portion of any
taxes, penalties, interest, or other expenses that may be incurred by Employee
on account of non- compliance with Section 409A.

    (b)

Specified Employees. Notwithstanding any other provision of this Agreement, if
any payment or benefit provided to Employee in connection with Employee’s
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and Employee is determined to
be a “specified employee” as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the employment termination date or, if
earlier, on Employee’s death (the “Specified Employee Payment Date”). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date shall be paid to Employee in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.

6

  Initials:   Company:____   Employee:____


--------------------------------------------------------------------------------

(c)

Reimbursements. To the extent required by Section 409A, each reimbursement or
in-kind benefit provided under this Agreement shall be provided in accordance
with the following:

(i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

(ii) any reimbursement of an eligible expense shall be paid to Employee on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and

(iii) any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.

12.

MISCELLANEOUS

This Agreement supersedes any prior written or oral employment agreements or
understandings between the parties. No modification shall be valid unless in
writing and signed by the parties, relating to the subject matter of this
Agreement, unless otherwise noted herein.

If any provision of this Agreement shall, for any reason, be held unenforceable,
such unenforceability shall not affect the remaining provisions hereof, except
as specifically noted in this Agreement, or the application of such provisions
to other persons or circumstances, all of which shall be enforced to the
greatest extent permitted by law.

The Company and Employee agree that the restrictions contained in Section 4, 5,
and 6, are material terms of this Agreement, reasonable in scope and duration
and are necessary to protect the Company’s Confidential Information, goodwill,
specialized training expertise, and legitimate business interests. If any
restrictive covenant is held to be unenforceable because of the scope, duration
or geographic area, the parties agree that the court or arbitrator may reduce
the scope, duration, or geographic area, and in its reduced form, such provision
shall be enforceable. Should Employee violate the provisions of Sections 4, 5,
or 6, then in addition to all other remedies available to the Company, the
duration of these covenants shall be extended for the period of time when
Employee began such violation until Employee permanently ceases such violation.
Employee agrees that no bond will be required if an injunction is sought to
enforce any of the covenants previously set forth herein.

The headings in this Agreement are inserted for convenience of reference only
and shall not control the meaning of any provision hereof.

This Agreement shall be governed in all respects by the internal laws of the
State of Minnesota without regard to conflict of law provisions. Each of
Employee and the Company hereby consents to the personal jurisdiction of the
state and federal courts located in Hennepin County, Minnesota for any action or
proceeding arising from or relating to this Agreement or relating to any
arbitration in which the parties are participants. Any arbitration proceeding
arising from or relating to this Agreement shall take place in Hennepin County,
Minnesota.

7

  Initials:   Company:____   Employee:____


--------------------------------------------------------------------------------

Upon full execution by all parties, this Agreement shall be effective on the
Effective Date set forth in Section 1.

EMPLOYEE:

/s/ James P. Gratzek Date: 8-23-2016 James P. Gratzek  

COMPANY:

/s/ Michelle Coleman Date: 8-23-2016 Michelle Coleman   CHRO  

8

  Initials:   Company:____   Employee:____


--------------------------------------------------------------------------------